EXHIBIT 10.2

 

DEATH BENEFIT AGREEMENT

 

This Death Benefit Agreement (the “Agreement”) is entered into this 25th day of
May, 2016, by and between KLX Inc., a Delaware corporation, hereinafter called
the “Corporation,” and Amin J. Khoury, hereinafter called the “Executive.”

 

WHEREAS, the Executive renders  valuable services to the Corporation which have
contributed to the growth and prosperity of the Corporation; and

 

WHEREAS, the Corporation and the Executive wish to enter into an agreement to
provide for the payment of a benefit to the Executive’s designated beneficiary
in the event of the Executive’s death.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the parties agree as follows:

 

          DEATH BENEFIT.

 

A.        Upon the Executive’s death on or after February 1, 2017, whether
during his employment with the Corporation or following the termination of his
employment for any reason, the Corporation shall pay to the AJK Dynasty Trust
dated March 17, 2003 (the “Beneficiary”) a payment of three million five hundred
thousand dollars ($3,500,000) (the “Death Benefit”).  The Death Benefit shall be
paid in a cash lump sum no later than ninety (90) days following the Executive’s
death.

 

B.        The Death Benefit shall not be payable if the Executive’s death
results from suicide, whether sane or insane, on or before February 1, 2019.

 

          CONDITIONS.  In order to fund its cash payment obligation under this
Agreement, the Corporation shall purchase a life insurance policy.  The
Executive agrees that the Corporation may insure the life of the Executive and
agrees to cooperate with the Corporation and insurance carrier in order to
facilitate the purchase of such life insurance policy.  The Executive further
agrees that the Corporation or a Trust (as described in Section 3 of this
Agreement) shall be the owner and the beneficiary of such life insurance policy.

 

          ESTABLISHMENT OF TRUST.  The Corporation shall establish a Death
Benefit Only Trust (the “Trust”).  All benefits payable under this Agreement to
the Beneficiary shall be paid directly by the Corporation from the Trust.  To
the extent that such benefits are not paid from the Trust, the benefits shall be
paid from the general assets of the Corporation.  The Trust shall be an
irrevocable grantor trust which conforms to the terms of the model trust as
described in IRS revenue procedure 92-64, I.R.B. 1992-33, except an independent
individual third party may be designated as trustee.  The assets of the Trust
shall be subject to the claims of the Corporation’s creditors in the event of
the Corporation’s insolvency, as defined therein.  Except as provided under the
Trust, the Corporation shall not be obligated to set aside, earmark or escrow
any funds or other assets to satisfy its obligations under this Agreement, and
neither the Executive nor the Beneficiary

 



1

--------------------------------------------------------------------------------

 



shall have any property interest in any specific assets of the Corporation other
than the unsecured right to receive payments from the Corporation, as provided
in this Agreement.

 

          EMPLOYMENT RIGHTS.  This Agreement shall not be deemed to create a
contract of employment between the Corporation and the Executive and shall
create no right in the Executive to continue in the Corporation’s employ for any
specific period of time, or to create any other rights in the Executive or
obligations on the part of the Corporation, except as are set forth in this
Agreement.

 

          EXECUTIVE RIGHT TO ASSETS.

 

A.        The rights of the Executive, the Beneficiary, or any other person
claiming through the Executive under this Agreement, shall be solely those of an
unsecured general creditor of the Corporation.  The Executive, the Beneficiary,
or any other person claiming through the Executive, shall have the right to
receive those payments specified under this Agreement only from the Corporation,
and has no right to look to any specific or special property separate from the
Corporation for payments.

 

B.        The Executive agrees that he, the Beneficiary, or any other person
claiming through the Executive shall have no right or beneficial ownership
interest whatsoever in any general asset used or acquired by the Corporation in
connection with the liabilities it has assumed under this Agreement.  Such
assets shall not be deemed to be held under any trust for the benefit of the
Executive or the Beneficiary, nor shall any such general assets be considered
security for the performance of the obligations of the Corporation.  Any such
assets shall remain general, unpledged, and unrestricted assets of the
Corporation.

 

C.        The Executive also understands and agrees that his participation in
the acquisition of any such general asset for the Corporation shall not
constitute a representation to the Executive, the Beneficiary, or any person
claiming through the Executive that any of them has a special or beneficial
interest in such general asset.

 

          INDEPENDENCE OF BENEFITS.    The benefits payable under this
Agreement shall be independent of, and in addition to, any other benefits or
compensation, whether by salary, or bonus or otherwise, payable under any other
employment agreements that now exist or may hereafter exist from time to time
between the Corporation and the Executive.  This Agreement between the
Corporation and the Executive does not involve a reduction in salary or
foregoing of an increase in future salary by the Executive.  Nor does the
Agreement in any way affect or reduce the existing and future compensation and
other benefits of the Executive.

 

          ASSIGNABILITY.  Except in so far as this provision may be contrary
to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization,

 



2

--------------------------------------------------------------------------------

 



or attachment of any benefits under this Agreement shall be valid or recognized
by the Corporation.

 

          AMENDMENT.    This Agreement may be amended at any time by mutual
written agreement of the Corporation and the Executive.  The Corporation shall
have no right to change the benefits under this Agreement without the prior
written consent of the Executive. The Executive may change the Beneficiary under
this Agreement upon prior written notice to the Corporation, Attn. General
Counsel, 1300 Corporate Center Way, Wellington, Florida 33414.  If any provision
of this Agreement contravenes any regulations or guidance promulgated under
Section 409A of the U.S. Internal Revenue Code of 1986 (collectively, “Section
409A”), the Corporation shall amend this Agreement or any provision hereof to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A.

 

          LAW GOVERNING.    This Agreement shall be governed by the laws of
the State of Florida.  This Agreement is solely between the Corporation and the
Executive.  Further, the Executive, the Beneficiary or other persons claiming
through the Executive shall only have recourse against the Corporation for
enforcement of the Agreement.  However, it shall be binding upon the Beneficiary
and the beneficiaries, heirs, executors and administrators of the Executive and
upon the successors and assigns of the Corporation.

 

 

 

 

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

CORPORATION:

    

KLX, INC.,

 

 

a Delaware corporation

ATTEST:

 

 

 

 

 

By:

/s/ Claire Dumas

 

By:

/s/ Thomas P. McCaffrey

Name:

Claire Dumas

 

Name:

Thomas P. McCaffrey

Title:

Corporate Counsel, Asst.

 

Title:

President and Chief Operating Officer

 

Secretary

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

/s/ Amin J. Khoury

 

 

AMIN J. KHOURY

 

[SIGNATURE PAGE FOR AMIN KHOURY DEATH BENEFIT AGREEMENT]

--------------------------------------------------------------------------------